Order entered March 4, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01284-CV

                          IN THE INTEREST OF N.T, A CHILD

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. Df-11-00657-Z

                                          ORDER
       After reviewing the appellate record in this case, we note the Court did not receive the

Decree of Termination. We hereby ORDER the Dallas County Clerk to deliver and file with

this Court a supplemental clerk’s record that includes the Decree of Termination in the above

matter on or before 12PM FRIDAY, MARCH 8, 2013.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE